DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (2/28/22 Remarks: page 10, line 11 – page 11, line 10) have been fully considered but they are not persuasive.
Applicant argues that the art of record does not teach or suggest the recitation “receiving, by the device and from the client device, user feedback on the corrected data provided to the client device, wherein the user feedback includes an indication that the user removed one or more data points from the corrected data” is not disclosed or suggested by the art of record.
However, the claim amendment submitted 2/28/22 removes a “one or more of” recitation in the alternative (such that a teaching of any one alternative is readable upon the set of alternatives). Thus, this amendment substantially narrows the scope of the claim after Final Rejection, and therefore has not been entered.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663